EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fareid Asphahani on January 25, 2022.

The application has been amended as follows: 
In the claims:

In claim 24, in line 18, the limitation of “the drinking container.” has been changed to –the drinking container, wherein the scented attachment ring is partially secured to the neck of the drinking container such that the scented attachment ring is prevented from self-detaching from the neck of the drinking container and the scented attachment ring is able to independently move with respect to the neck of the drinking container without detaching from the neck, wherein the scented attachment ring includes at least one interior protruding structure that projects from an interior wall of the scented attachment ring to partially secure the scented attachment ring to the neck of the drinking container.--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitations of, “the scented attachment ring includes at least one interior protruding structure that projects from an interior wall of the scented attachment ring to secure the scented attachment ring from self-detaching from the neck of the drinking container, and wherein the scented attachment ring is able to independently move with respect to the neck of the drinking container without detaching from the neck” in combination as claimed in claim 21 and “the scented attachment ring is partially secured to the neck of the drinking container such that the scented attachment ring is prevented from self-detaching from the neck of the drinking container and the scented attachment ring is able to independently move with respect to the neck of the drinking container without detaching from the neck, wherein the scented attachment ring includes at least one interior protruding structure that projects from an interior wall of the scented attachment ring to partially secure the scented attachment ring to the neck of the drinking container” in combination as now claimed in claim 24 are not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Zhamg et al. (U.S. Patent Application Publication US 2013/0056551) discloses a method of applying a scent delivery system to a neck portion of a container allow for a cap to rub against the scented delivery system to release an aroma. Hahn (U.S. Patent 5,165,603) teaches a method of attaching a scented ring around a container neck within a channel which is sealed closed when the cap is attached to the container and upon removal of the cap .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735